              Case 2:20-cv-03412-MMB Document 60 Filed 04/06/21 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA



    DELAWARE RIVERKEEPER NETWORK,
    and the DELAWARE RIVERKEEPER,
    MAYA VAN ROSSUM,

                          Plaintiffs,

                   v.                                Case No. 2:20-cv-03412-MMB

    UNITED STATES ENVIRONMENTAL
    PROTECTION AGENCY and MICHAEL
    REGAN, in his official capacity as the
    Administrator of the United States
    Environmental Protection Agency,1

                          Defendants.



       STATUS REPORT AND UNOPPOSED REQUEST FOR FURTHER ABEYANCE
         Pursuant to the Court’s Order of February 10, 2021 (Dkt. No. 57), Defendants United States
Environmental Protection Agency and Michael Regan, in his official capacity as Administrator of
the United States Environmental Protection Agency (collectively, “EPA”), hereby submit the
following status report and request that the Court continue to hold these proceedings in abeyance
for an additional 60 days, until June 4, 2021.
         1.      Plaintiffs in this action challenge an EPA final rule under the Clean Water Act,
entitled the Clean Water Act Section 401 Certification Rule (the “Certification Rule”) (codified at
40 C.F.R. § 121). On January 20, 2021, President Biden signed Executive Order 13,990, Protecting
Public Health and the Environment and Restoring Science to Tackle the Climate Crisis, 86 Fed.
Reg. 7,037 (Jan. 25, 2021), directing federal agencies to review certain actions taken between
January 20, 2017, and January 20, 2021. The Certification Rule was specifically listed in a
subsequent White House Statement as one of the agency actions to be reviewed pursuant to the



1
  Pursuant to Fed. R. Civ. P. 25(d), Jane Nishida’s successor, Michael Regan, in his official
capacity as Administrator of the United States Environmental Protection Agency, is automatically
substituted as a defendant.
            Case 2:20-cv-03412-MMB Document 60 Filed 04/06/21 Page 2 of 4




Executive Order for potential suspension, revision or rescission.2 On February 10, 2021, pursuant
to a joint stipulation by the Parties, the Court placed the case under a 60-day abeyance, until April
6, 2021.
       2.      For the past 60 days, EPA officials have been reviewing the Certification Rule. This
effort has included briefings with senior leadership in EPA’s Office of Water. EPA leadership has
determined that Administrator Regan should be consulted on this matter. Administrator Regan was
sworn in on March 11, 2021. An initial briefing of Administrator Regan regarding the Certification
Rule was held this week. Further consultation with Administrator Regan is necessary to determine
a course of action with respect to the Certification Rule.
       3.      In parallel with its internal review of the Certification Rule, EPA has also taken
steps to understand Plaintiffs’ concerns with the Rule’s implementation. EPA has met with the
Army Corps of Engineers to discuss implementation challenges and concerns.
       4.      The Certification Rule is among the highest priorities for EPA’s Office of Water.
EPA requires additional time for its review of the Certification Rule. EPA anticipates that
extending the abeyance by 60 days will allow the Office of Water to work with Administrator
Regan to select a course of action with respect to the Certification Rule, and to announce its
intended course of action. At the end of the 60-day period, EPA will confer with Plaintiffs and
intervening parties to provide a status report. While EPA anticipates that it will have selected and
announced its intended course of action by the end of the 60-day period, EPA reserves the right to
request additional time. The Parties will meet and confer and, if necessary, propose a new briefing
schedule at the end of the 60 days.
       5.      For the foregoing reasons, continuing the abeyance of all proceedings in this Court
for 60 days is warranted. An abeyance would preserve the resources of the Court and the Parties if,
as a result of the Agency’s review directed by the Executive Order, the Agency decides it would be
appropriate to undertake further rulemaking to suspend, revise or rescind the Certification Rule.




2
 White House, Statements and Releases, Fact Sheet: List of Agency Actions for Review (Jan. 20,
2021), https://www.whitehouse.gov/briefing-room/statements-releases/2021/01/20/fact-sheet-list-
of-agency-actions-for-review/ (last visited April 5, 2021).
                                                  2
            Case 2:20-cv-03412-MMB Document 60 Filed 04/06/21 Page 3 of 4




Such action could obviate the need for judicial resolution of the issues raised in the Complaint or
narrow the issues subject to litigation.
       6.      Counsel for EPA has conferred with Plaintiffs and intervenors regarding this
request. Plaintiffs and intervenors do not oppose this request.
       Therefore, Defendants respectfully request that the Court issue an order holding all
proceedings in this case in abeyance for an additional 60 days, until June 4, 2021, and vacating the
present briefing schedule. EPA will confer with Plaintiffs and intervening parties and provide a
status report regarding its review of the Certification Rule by June 4, 2021.


       Respectfully submitted this 6th day of April 2021.


                                           JEAN E. WILLIAMS
                                           Deputy Assistant Attorney General


                                            /s/ Elisabeth H. Carter
                                           ELISABETH H. CARTER (N.Y. Bar No. 5733274)
                                           Elisabeth.Carter@usdoj.gov
                                           LESLIE M. HILL (D.C. Bar No. 476008)
                                           Leslie.Hill@usdoj.gov
                                           VANESSA R. WALDREF (D.C. Bar No. 989692)
                                           Vanessa.R.Waldref@usdoj.gov
                                           U.S. Department of Justice
                                           Environment & Natural Resources Division
                                           Environmental Defense Section
                                           4 Constitution Square
                                           150 M Street, NE
                                           Washington, D.C. 20002
                                           Telephone (202) 514-0375 (Hill)
                                                       (202) 514-2741 (Waldref)
                                                       (202) 514-0286 (Carter)
                                           Facsimile (202) 514-8865

                                           Attorneys for Defendants




                                                   3
          Case 2:20-cv-03412-MMB Document 60 Filed 04/06/21 Page 4 of 4



The Court has considered Defendants’ Status Report and Unopposed Request for Further Abeyance

and finds good cause to hold these proceedings in abeyance until June 4, 2021. Accordingly, IT IS

HEREBY ORDERED.



DATED this _______________ day of __________ 2021.


                                    BY THE COURT:

                                    ____________________________________
                                    HONORABLE MICHAEL M. BAYLSON
                                    United States District Judge




                                                4
